DETAILED ACTION
1.	This Office action is responsive to Applicant’s remarks submitted November 11, 2022. Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on November 11, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 4-7, and 10-23 are currently pending (claims 12-23 are withdrawn from consideration).

Response to Arguments
2.	Applicant’s arguments have been fully considered, but are moot in view of the new ground(s) of rejection set forth below.

Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosures of the following prior-filed applications fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application: PCT/CN2017/088798, PCT/CN2017/097150, and PCT/CN2017/098372. These applications lack adequate support in the manner provided by 35 U.S.C. 112(a) for at least the following limitations: “the frequency information comprising a first frequency location at which a synchronization signal associated with the secondary network node is transmitted and a second frequency location whereby a reference signal associated with the secondary network node can be derived.” (claim 1); “transmitting… a report including… a second frequency location whereby a reference signal… can be derived” (claim 1); and “an offset of a synchronization signal block” (claim 4).

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	Claims 1, 7, and all dependent thereon, are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 7: There is insufficient antecedent basis for the limitation “each non-serving frequency” (claim 1, line 9). For purposes of examination, this limitation is interpreted as “one or more frequencies.”

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 1, 5, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0296438 (hereinafter “Wu”), in view of U.S. Publication No. 2018/0063736 (hereinafter “Sadeghi”), and in further view of U.S. Publication No. 2013/0183970 (hereinafter “Chen”).

Regarding claims 1 and 7: Wu teaches a method implemented at a terminal device connected to a master network node and a secondary network node, comprising: 
obtaining measurement results based on configurations of the master network node and the secondary network node, the measurement results associated with serving frequencies configured by the master network node and the secondary network node (See, e.g., figure 1, [0019] and [0029]-[0032]; UE is configured for dual connectivity and obtains channel measurements); and 
in response to a failure related to the secondary network node to which the terminal device was connected, transmitting, to the master network node, a report including the measurement results and frequency information associated with the secondary network node (See, e.g., [0027]-[0032] and [0038]; after failure of the secondary BS, measurement results and configuration information are sent to the master BS), 
the frequency information being used by the master network node to determine an association between the measurement results and the serving frequencies (See, e.g., [0032] and [0038]; note the frequency associated with the measurement results).
Wu teaches including a frequency associated with the measurement results, but does not explicitly state wherein “the frequency information comprising a first frequency location at which a synchronization signal associated with the secondary network node is transmitted and a second frequency location whereby a reference signal associated with the secondary network node can be derived.” To the extent these features are not inherent to Wu (because of the inclusion of frequenc(ies) in the reporting), these features are nevertheless taught in Sadeghi. Sadeghi teaches the implementation of measurement-related parameters, indications, and signals (See, e.g., [0076]-[0079], [0086]-[0090]), as well their inclusion in measurement reports (See, e.g., [0140], [0146]-[0152], and [0208]; note frequency resources with respect to synchronization signals and reference signals). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Sadeghi, such as the reporting and indication functionality, within the system of Wu, in order to improve correspondences to measurement results.
Wu modified by Sadeghi does not explicitly state the feature of including “a list of cells ranked by signal quality for each non-serving frequency.” However, this feature is taught by Chen (See, e.g., [0017]; note also [0012]-[0016] and [0030]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Chen, such as the signaling parameters and/or optimum cell list, within the system of Wu modified by Sadeghi, in order to guarantee service quality and/or enable carrier aggregation.
The rationale set forth above regarding the method of claim 1 is applicable to the apparatus of claim 7.

Regarding claims 5 and 10: Wu modified by Sadeghi and Chen further teaches wherein the second frequency location of the reference signal comprises a reference location from which a channel state information-reference signal frequency location is derivable (See, e.g., Sadeghi: [0072], [0079], [0095], [0137], and [0152]). The motivation for modification set forth above regarding claim 1 is applicable to claim 5.
The rationale set forth above regarding the method of claim 5 is applicable to the apparatus of claim 10.
11.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wu, alternatively in view of Sadeghi, in further view of Chen, and in further view of U.S. Publication No. 2018/0192384 (hereinafter “Chou”).

Regarding claim 4: Wu modified by Sadeghi and Chen substantially teaches the method as set forth above regarding claim 1, but does not explicitly state wherein the first frequency information further comprises an offset of a synchronization signal block. However, this feature is taught by Chou (See, e.g., [0055].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Chou, such as the reporting and indication functionality, within the system of Wu modified by Sadeghi and Chen, in order to further improve correspondences to measurement results.

12.	Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, alternatively in view of Sadeghi, and in further view of U.S. Publication No. 2020/0029356 (hereinafter “Choi”).

Regarding claims 6 and 11: Wu modified by Sadeghi and Chen further teaches wherein the frequency information comprises at least one absolute radio frequency channel number (See, e.g., Sadeghi: [0087]). The motivation for modification set forth above regarding claim 1 is applicable to claim 6. Alternatively, and/or to the extent this feature is not adequately taught by Wu modified by Sadeghi and Chen, it is nevertheless taught by Choi (See, e.g., [0168], [0198], and [0242].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Choi, such as the reporting and indication functionality, within the system of Wu modified by Sadeghi and Chen, in order to further improve correspondences to measurement results.
The rationale set forth above regarding the method of claim 6 is applicable to the apparatus of claim 11.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS SLOMS/Primary Examiner, Art Unit 2476